Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3-4 and 11 is objected to because of the following informalities:
Claim 1, Line 18: “MLL” was deleted in the amended claims but needs to be added back in since MLL is used as the acronym for “machine learning logic” throughout the rest of the claims.  
Claim 3, Line 7: “this cell types” should read “the particular cell types” for consistency.
Claim 4, Line 7: “this first cell type” should read “the particular first cell type” for consistency 
Claim 11, Line 3: “GAN” should be spelled out with generative adversarial network before being abbreviated to GAN.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Remaining Claims 2, 5-16, and 18 are rejected for being dependent on rejected parent claims and inheriting all the deficiencies of the parent claims.
Regarding Claim 1, Claim 1 recites for different digital image types. However, one of the four image type is silent on how it relates to biomarkers, the claimed purpose of the present invention. The purpose for this image type is unclear as the rest of the claims relate to digital images that are correlated to biomarker stains or non-biomarker stains. This results in a gap in determining the scope of the invention as the digital image type not relating to biomarkers and non-biomarker stains would not be able to undergo the steps disclosed in the remaining claims as there is no mention of biomarker stains in the image.
Furthermore, the other three digital image types are correlated with a non-biomarker specific stain, a first biomarker-specific stain, or both. Claim 1 goes on to identify regions with a second biomarker specific stain. It is unclear as to how a second biomarker specific stain is identified when there is not a first biomarker specific stain in one of the image types. Additional clarification is need regarding the issues in Claim 1 as it is unclear how two of the four digital image types fit into scope of the invention without additional steps.
Regarding Claim 3 and 4, Claims 3 and 4 both recite the limitation “plurality of known sub-types”. This limitation is unclear in its definition as one of ordinary skill in the art would not know what “known sub-types” mean as written in the claims. When taken in context with the rest of the claim, it appears that the sub-types are related to a particular cell type. However, this is still unclear as “sub-types” can have a variety of different meaning to one of ordinary skill in the art. Please clarify.
Regarding Claim 17, Claim 17 recites the limitation “category”. For the same reason as Claim 3 and 4, “category” is a very broad term that can describe a variety of objects. The claims as written do 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wiestler et al. (US 2019/0205760 A1; hereafter: Wiestler).
Regarding Claim 1, Wiestler teaches: a method of identifying a biomarker in a tissue sample (Figure 2) comprising: receiving by an image analysis system, an acquired image, the acquired image having been acquired by an image acquisition system, the acquired image being one of the following types (¶29: “In step 20,  a high-resolution digital image 35 is acquired from slice 33 of the tissue from cancer patient 32 that has been stained with the first and second stains”): a digital image of the tissue sample whose pixel intensity values correlate with the strength of an autofluorescence signal or of an X-ray induced signal of the tissue sample; or a digital image of the tissue sample whose pixel intensity values correlate with the amount of non-biomarker specific stain; or a digital image of the tissue sample whose pixel intensity values correlate with the amount of a first biomarker specific stain, the first  a digital image of the tissue sample wherein pixel intensity values of some pixels correlate with the strength of a non-biomarker specific stain and wherein pixel intensity values of other pixels correlate with the strength of one or more first biomarker specific stains (¶29: “In step 20,  a high-resolution digital image 35 is acquired from slice 33 of the tissue from cancer patient 32 that has been stained with the first and second stains”; ¶28: “In step 19, one of the slices is stained with a first stain (the antibody stain panCK) as well as a second stain (the counterstain hematoxylin)”; panCK is the biomarker specific stain while hematoxylin is the non-biomarker specific stain; ¶31 further describes how the pixel intensity values are used to differentiate tissue and background of the image suggesting that the stain strength is correlated with the intensity of the pixel values; the different image types are being interpreted as alternative options where each one can individually be used in the claimed invention. Therefore, the disclosure of the last image type in Wiestler is sufficient to teach this limitation.);	providing a trained machine learning logic, the MLL having been trained to identify tissue regions predicted to comprise a second biomarker (¶34: “In step 26, system 10 optimizes a plurality of parameters applied to associated mathematical operations to train a model based on the second stain hematoxylin but not on the first stain panCK to classify individual pixels of the digital image 35 as belonging to a likely cancerous region that is stained by the second stain”; hematoxylin stained regions are used to predict regions that would be stained by panCK. Wiestler generally relates to using a first stain to predict the locations and regions of a second stain. While the specifics method of Wiestler uses hematoxylin, a non-biomarker specific stain, to predict panCK, a biomarker-specific stain, the method as a whole is capable of predicting a biomarker stain from other biomarker stains as Wiestler’s method relates two different stains. ¶27 further discusses how hematoxylin and a biomarker incompatible with panCK can be used to predict regions of panCK); and inputting the received acquired image into the MLL (¶37: “In step 27, the optimized plurality of parameters and associated mathematical operations of the trained model are stored in the database 14. The stored parameters and operations of the trained model are then applied to other digital images of tissue samples in step 28”); automatically transforming, by the MLL, the acquired image into an output image, the output image highlighting tissue regions predicted to comprise the second biomarker (¶40: “In step 29, system 10 generates a prediction image 42 in which each pixel location of the second digital image 40 has an intensity, color or marking indicative of the probability that the associated pixel of the second digital image 40 would fall within the likely cancerous region that would have been stained by the first stain panCK”). 
Regarding Claim 2, Wiestler teaches: the method of claim 1, the output image being a virtual staining image, the transformation comprising: setting the pixel intensity values of the image regions predicted to comprise the second biomarker such that they optically simulate the presence of a second biomarker specific stain, the second biomarker-specific stain being adapted to selectively stain the second biomarker (¶40: “In step 29, system 10 generates a prediction image 42 in which each pixel location of the second digital image 40 has an intensity, color or marking indicative of the probability that the associated pixel of the second digital image 40 would fall within the likely cancerous region that would have been stained by the first stain panCK”).
Regarding Claim 3, Wiestler teaches: the method claim 1, wherein the acquired image is a digital image of the tissue sample whose pixel intensity values correlate with the amount of a first biomarker specific stain, the first biomarker-specific stain adapted to selectively stain a first biomarker, wherein the first biomarker is selectively contained in a particular cell type (¶24: “Hematoxylin labels DNA and thus stains nuclei. Hematoxylin has the ability to stain tissue without the addition of a dye”); and wherein the second biomarker is selectively contained in one out of a plurality of known sub-types of this cell types (¶24: “The first region-identifying biomarker is an immunohistochemical (IHC) stain that distinguishes marker-positive cells expressing a particular protein from marker-negative cells that do not express the protein. The IHC stain is a dye that is connected to a protein-specific antibody”).
Regarding Claim 4, Wiestler teaches: the method of claim 1, wherein the acquired image is a digital image of the tissue sample whose pixel intensity values correlate with the amount of first biomarker specific stain, the first biomarker-specific stain adapted to selectively stain a first biomarker, wherein the first biomarker is selectively contained in a particular first cell type (¶24: “Hematoxylin labels DNA and thus stains nuclei. Hematoxylin has the ability to stain tissue without the addition of a dye”); and wherein the second biomarker is a biomarker known to be selectively contained in one out of a plurality of known sub-types of this first cell type or is a biomarker known to be selectively contained in a second cell type being different from the first cell type (¶24: “The first region-identifying biomarker is an immunohistochemical (IHC) stain that distinguishes marker-positive cells expressing a particular protein from marker-negative cells that do not express the protein. The IHC stain is a dye that is connected to a protein-specific antibody”).
Regarding Claim 5, Wiestler teaches: the method of claim 1, wherein the second biomarker is a biomarker known to be selectively contained in one of a plurality of known immune cell sub-types, the second biomarker being in particular one of: CD4 or CD8 or CD3 or FAP or Foxp3 (¶9: “The other biomarkers whose staining regions can be predicted using counterstains such as DAPI or hematoxylin include cytokeratin 18, [alpha]-methylacyl coenzyme A racemase (AMACR), cluster of differentiation (CD3) antibody stain, cluster of differentiation 4 (CD4) antibody stain and cluster of differentiation 68 (CD68) antibody stain”).
Regarding Claim 6, Wiestler teaches: the method of claim 1, wherein the acquired image is a digital image of the tissue sample whose pixel intensity values correlate with the amount of a non-biomarker specific stain, the non-biomarker specific stain being selected from a group comprising: Alcian Blue, Blue Iron, Carcadem, Carmine, China rose extract, eosin, Genta, Golgi stain, Gomori Trichrome, Gram Stain, hematoxylin, Henna, H&E stain, Kluver-Barrera stain, Mallory’s CT stain, Masson’s Trichrome, Modified GMS Silver stain, Periodic Acid Schiff, Perl’s Prussian, red rose extract, Silver nitrate, sugar beet extract, Toluidine Blue, trichrome stains, wing fruit extract, Ziehl Neelsen stain, Immunological labelling that have fluorescent or enzymatic stains, and combination thereof (¶9: “The other biomarkers whose staining regions can be predicted using counterstains such as DAPI or hematoxylin include cytokeratin 18, [alpha]-methylacyl coenzyme A racemase (AMACR), cluster of differentiation (CD3) antibody stain, cluster of differentiation 4 (CD4) antibody stain and cluster of differentiation 68 (CD68) antibody stain”).
Regarding Claim 7, Wiestler teaches: the method of claim 1, wherein the acquired image is a digital image of the tissue sample whose pixel intensity values correlate with the amount of a first biomarker specific stain, the first biomarker-specific stain being a fluorescent stain (¶29: “In step 20,  a high-resolution digital image 35 is acquired from slice 33 of the tissue from cancer patient 32 that has been stained with the first and second stains”; ¶9: “The other biomarkers whose staining regions can be predicted using counterstains such as DAPI or hematoxylin include cytokeratin 18, [alpha]-methylacyl coenzyme A racemase (AMACR), cluster of differentiation (CD3) antibody stain, cluster of differentiation 4 (CD4) antibody stain and cluster of differentiation 68 (CD68) antibody stain”; DAPI is a fluorescent stain).
Regarding Claim 11, Wiestler, teaches: the method of claim 1, wherein the MLL is a neural network, in particular a fully convolutional network or a network having conditional GAN architecture (Abstract: “A convolutional neural network predicts which regions of a tissue slice would be stained by a first stain by training a model to identify those regions based only on tissue stained by a second stain”).
Regarding Claim 16, Claim 16 recites an image analysis system that implements the method of Claim 1. Therefore, the rejection of Claim 1 is equally applied. (See Figure 1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 12-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wiestler as applied to claims above, and further in view of Thagaard et al. (US 2021/0150701 A1; hereafter: Thagaard).
Regarding Claim 8, Wiestler teaches: the method of claim 1, but does not explicitly disclose acquiring, by an image acquisition system, the acquired image, the image acquisition system being selected from a group comprising a bright field microscope, a fluorescence microscope, and an X-ray microscope.
In a related art, Thagaard teaches: acquiring, by an image acquisition system, the acquired image, the image acquisition system being selected from a group comprising a bright field microscope, a fluorescence microscope, and an X-ray microscope (¶42: Usually, the antibody is tagged with an enzyme that catalyzes specific coloring, making it possible to capture the signal using a regular bright-field microscope”) for acquiring digital images using a commonly used microscope system.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiestler with the above teachings of Thagaard to incorporate the acquisition of digital images with a bright field microscope. The motivation in doing so would lie in utilizing a commonly used microscope system.
Regarding Claim 9, Wiestler, in view of Thagaard, further teaches: the method of claim 1, further comprising generating the trained MLL, the generation comprising: acquiring, by an image acquisition system, a plurality of first training images, each first training image depicting a respective training tissue sample and being one of the following types (Wiestler: ¶6: “A first digital image of the training slice is then acquired”): a digital image of a training tissue sample, the pixel intensity values of said digital image correlating with and being indicative of the strength of a non-biomarker specific stain in the training tissue sample; or a digital image of a training tissue sample, the pixel intensity values of said digital image correlating with and being indicative of the strength of amount of a first biomarker specific stain, the first biomarker-specific stain adaptively to selectively stain a first biomarker contained in the training tissue sample; a digital image of a training tissue sample wherein pixel intensity values of some pixels correlate with the strength of a non-biomarker specific stain and wherein pixel intensity values of other pixels correlate with the strength of one or more first biomarker specific stains (Wiestler: ¶7: “In the training mode, a first slice of tissue from a cancer patient is stained with a first stain that has a first color. For example, the first stain is pan cytokeratin (panCK), and the first color is yellowish brown. PanCK stains epithelial cells and tends to mark regions of the tissue that are likely cancerous. The first slice is also stained with a second stain that has a second color”); in case the pixel intensities of the first training images are of an image type whose pixel intensities are indicative of the non-biomarker specific stain or of the first biomarker-specific stain, washing the training tissue sample for removing the non-biomarker specific stain or the first biomarker-specific stain; staining the training tissue samples with a second biomarker-specific stain, the second biomarker-specific stain being adapted to selectively stain the second biomarker in the training tissue samples; acquiring, by the image acquisition system, a plurality of second training images, each second training image depicting a respective one of the training tissue samples having been with the second biomarker-specific stain (Thagaard: Figure 1: Elements 2-7; Thagaard: ¶74: In steps 4-5, the tissue on each glass slide is processed with different staining protocols. In step 4, the first staining protocol could be a specific biomarker. In step 5, the second staining protocol is different from the first staining”; Thagaard: ¶74: “In step 6-7, each section is digitized using a whole slide scanner, and the digital images are stored in a database”; the steps in Thagaard accomplishes the same function as the claimed invention, generating two training images with one biomarker stain in one image and another biomarker stain in the other.); inputting the first and second training images pair wise into an untrained version of the MLL, each pair of training images depicting the same training tissue sample and being pixel-wise aligned to each other (Thagaard: ¶74: “In step 8, the first and second digital image is co-registered”; Thagaard: ¶74: “In step 11, deep learning algorithms can be trained on training annotations from the second image and the corresponding output value of the image analysis results of the first image”), and training the MLL such that the MLL learns to identify regions in the second training images depicting tissue regions in the training tissue samples which are predicted to comprise the second biomarker using intensity information contained in the first training image which depicts the same training tissue sample (Thagaard: ¶74: “In step 8, the first and second digital image is co-registered”; Thagaard: ¶74: “In step 11, deep learning algorithms can be trained on training annotations from the second image and the corresponding output value of the image analysis results of the first image”; Wiestler: ¶40: “In step 29, system 10 generates a prediction image 42 in which each pixel location of the second digital image 40 has an intensity, color or marking indicative of the probability that the associated pixel of the second digital image 40 would fall within the likely cancerous region that would have been stained by the first stain panCK”) for effectively training a machine learning model.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiestler, in view of Thagaard, with the additional teachings of Thagaard
Regarding Claim 10, Wiestler, in view of Thagaard, teaches: the method of claim 9, wherein the training of the MLL further comprises training the MLL to learn an image transformation routine, the image transformation routine being adapted to transform each of the first training images into a virtual staining image that is identical or similar to the one of the second training images having been obtained for the same training sample (Thagaard: ¶74: “In step 9, image analysis algorithms or rule sets processes the first image of the first section. The algorithm depends on the type of the first staining and the objective. The objective of the image analysis may be to detect, segment, or classify an information on the first staining. For example, one objective could be to segment tissue compartments in the first image based on IHC biomarkers. In step 10, the image analysis results of the first image are transferred to the co-registered second image”; Step 9 and 10 of Thagaard is included in the training in the model and would be included in the motivation to combine as stated in the rejection of Claim 9.). 
Regarding Claim 12, Wiestler, in view of Thagaard, teaches: the method of claim 1, further comprising generating the trained MLL, the generation comprising: acquiring, by an image acquisition system, a plurality of first training images, each first training image depicting a respective training tissue sample and being one of the following types (Wiestler: ¶6: “A first digital image of the training slice is then acquired”): a digital image of a training tissue sample, the pixel intensity values of said digital image correlating with and being indicative of the strength of an autofluorescence or of an X-ray induced signal of the training tissue sample: or a digital image of a training tissue sample, the pixel intensity values of said digital image correlating with and being indicative of the strength of a non-biomarker specific stain in the training tissue sample; or a digital image of a training tissue sample, the pixel intensity values of said digital image correlating with and being indicative of the strength of amount of a first biomarker specific stain, the first biomarker-specific stain adapted to selectively stain a first biomarker contained in the training tissue sample (Wiestler: ¶7: “In the training mode, a first slice of tissue from a cancer patient is stained with a first stain that has a first color. For example, the first stain is pan cytokeratin (panCK), and the first color is yellowish brown. PanCK stains epithelial cells and tends to mark regions of the tissue that are likely cancerous. The first slice is also stained with a second stain that has a second color”); staining unstained or de-stained version of the training tissue samples used for acquiring the first training images or staining unstained further training tissue samples with a second biomarker-specific stain, the second biomarker-specific stain being adapted to selectively stain the second biomarker in the training tissue samples (Thagaard: Figure 1: Elements 2-7; Thagaard: ¶74: In steps 4-5, the tissue on each glass slide is processed with different staining protocols. In step 4, the first staining protocol could be a specific biomarker. In step 5, the second staining protocol is different from the first staining”; Thagaard: ¶74: “In step 6-7, each section is digitized using a whole slide scanner, and the digital images are stored in a database”; the steps in Thagaard accomplishes the same function as the claimed invention, generating two training images with one biomarker stain in one image and another biomarker stain in the other.); acquiring, by the acquisition system, a plurality of second training images, each second training image depicting a respective one of the training tissue samples having been stained with the second bio marker-specific stain (Thagaard: Figure 1: Elements 3, 5, and 7); inputting the first and second training images into an untrained version of the MLL wherein the first and second training images depicting the same training tissue sample, if any, are neither assigned nor aligned with each other (Training images generated by Wiestler are not aligned with each other when used to train the machine learning model; see ¶26), and training the MLL such that the MLL learns to identify regions in the second training images depicting tissue regions in the training tissue samples which are predicted to comprise the second biomarker using intensity information contained in the first training image which depicts the same training tissue sample (Thagaard: ¶74: “In step 8, the first and second digital image is co-registered”; Thagaard: ¶74: “In step 11, deep learning algorithms can be trained on training annotations from the second image and the corresponding output value of the image analysis results of the first image”; Wiestler: ¶40: “In step 29, system 10 generates a prediction image 42 in which each pixel location of the second digital image 40 has an intensity, color or marking indicative of the probability that the associated pixel of the second digital image 40 would fall within the likely cancerous region that would have been stained by the first stain panCK”).
Regarding Claim 13, Wiestler, in view of Thagaard, teaches: the method of claim 12, wherein the training tissue samples depicted in the first training images are derived from different tissue blocks or different patients than the further training tissue samples depicted in the second training images (Wiestler: ¶28: “a tissue sample 31 that is to be stained with the first protein and receptor biomarker is taken from a cancer patient 32 in the form of a biopsy. For example, the tissue sample 31 includes epithelial cells of glandular tissue, such as human prostate, breast, colon or lung tissue in which tumor regions are to be identified.”). 
Regarding Claim 14, Wiestler, in view of Thagaard, teaches: the method of claim 1, wherein the MLL is a generative adversarial network, in particular a cyclic generative adversarial network or a network having DISCO-GAN architecture (Thagaard: ¶125: “The method according to item 36 using a deep learning model, such as convolutional neural networks (CNN), recurrent neural networks (RNN) or general adversarial networks (GAN)”; GANs in general are disclosed and would include all variety of GANs). 
Regarding Claim 15, Wiestler, in view of Thagaard, teaches: the method of claim 1, wherein the training of the MLL further comprises training the MLL to learn an image transformation routine, the image transformation routine being adapted to transform each of the first training images into a virtual staining image that is identical or similar to the one of the second training images having been obtained for the same training tissue sample (Thagaard: ¶74: “In step 9, image analysis algorithms or rule sets processes the first image of the first section. The algorithm depends on the type of the first staining and the objective. The objective of the image analysis may be to detect, segment, or classify an information on the first staining. For example, one objective could be to segment tissue compartments in the first image based on IHC biomarkers. In step 10, the image analysis results of the first image are transferred to the co-registered second image”).
Regarding Claim 17, Wiestler, in view of Thagaard, teaches: an image-to-image translation method comprising: receiving, by an image analysis system, a digital pathology image of a first category (Wiestler: ¶29: “In step 20,  a high-resolution digital image 35 is acquired from slice 33 of the tissue from cancer patient 32 that has been stained with the first and second stains”); automatically transforming, by a machine learning logic MLL being a trained GAN network, the GAN network being a cyclic generative adversarial network or a network having conditional GAN architecture or a network having DISCO-GAN architecture (Thagaard: ¶125: “The method according to item 36 using a deep learning model, such as convolutional neural networks (CNN), recurrent neural networks (RNN) or general adversarial networks (GAN)”), the digital pathology image of the first category into digital pathology image of a second category (Thagaard: ¶74: “In step 9, image analysis algorithms or rule sets processes the first image of the first section. The algorithm depends on the type of the first staining and the objective. The objective of the image analysis may be to detect, segment, or classify an information on the first staining. For example, one objective could be to segment tissue compartments in the first image based on IHC biomarkers. In step 10, the image analysis results of the first image are transferred to the co-registered second image”).
Regarding Claim 18, Wiestler, in view of Thagaard, teaches: the image-to-image translation method of Claim 17 wherein the digital pathology image of the first category is an acquired image highlighting first regions of a tissue sample, the first regions being auto-fluorescent, regions, regions emitting X-ray or X-ray induced signals, regions stained with a non-biomarker specific first stain or regions comprising a specifically stained first biomarker (Wiestler: ¶29: “In step 20,  a high-resolution digital image 35 is acquired from slice 33 of the tissue from cancer patient 32 that has been stained with the first and second stains”; Wiestler: ¶28: “In step 19, one of the slices is stained with a first stain (the antibody stain panCK) as well as a second stain (the counterstain hematoxylin)”); wherein the digital pathology image of the second category is a virtual staining image, the virtual staining image highlighting second regions of the tissue sample, the second regions being regions of the tissue sample predicted by to comprise a second biomarker (Wiestler: ¶40: “In step 29, system 10 generates a prediction image 42 in which each pixel location of the second digital image 40 has an intensity, color or marking indicative of the probability that the associated pixel of the second digital image 40 would fall within the likely cancerous region that would have been stained by the first stain panCK”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Young et al. (US 2012/0147002 A1), El-Zehiry et al. (US 2020/0183327 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668